Title: To George Washington from Benjamin Tallmadge, 13 September 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Lower Salem Septr 13th 1780
                        
                        I have the honor to enclose Dispatches from the C——s which have this moment come to hand—As C—— Junr was
                            an Answer in Part to my last on the Plan of our Future Correspondence, it was necessary for me to decipher it—Your
                            Excellency will observe what he writes respecting his Services, & as he informs he can shorten the route on
                            Certain Conditions, Your Excellency’s assurances will regulate his future Services—Thus much I can observe respecting the
                            Man, he is a Gentleman of business, of Education & honor—C—— Seniors frequent Expresses to N.Y. for the Papers
                            which are forwarded to your Excellency, & to resolve Questions proposed by other Genl Officers, at other Periods
                            has expended the Money which has been furnished him, as We were considerably in arrears when the last money was handed
                            him—I have just engaged a Man to bring letters from N.Y. via Kingsbridge if necessary; but cannot as yet tell whether
                            C—— Junr will deliver him dispatches—His Name & Services I believe are well known to Your Excellency.
                        I Recd Major Humphrey’s Letter of the 11th the last Evening, & immediately wrote to have the boat
                            cross, which I am confident will not be delayed only by the present heavy wind & rain—Your Excellency may depend
                            on my Exertions in the matter.
                        I shall fold this letter very small to prevent being discovered if the Express should chance be taken. I have
                            the Honor to be, with the highest Esteem, Sir, Your Excellency’s most Obedt Servt

                        
                            Benja: Tallmadge 
                        
                     Enclosure
                                                
                            
                                Sir
                                 12 September 1780
                            
                            Yours of 29th August came to hand and observe the contents. Since my last the
                                    17 D: have removed to Smith Town, and encamped in Wido Bledenburgs Orchard it is Said they
                                will Stay there 12 days but very uncertain. No one expectd they would move from Setauket So Soon.
                                Coll Birch hath left the Regt—and is appointed Commodant of New York. Capt. Archdale Commands the
                                Regt—I must Call on you for more Cash haveing advanced considerable to carry it on—Inclosed you have C. Jur dispach no
                                verbal accounts in Great hast am yours &c.
                            
                                Saml Culper
                                

                            
                        Words in square brackets are translations of code.
                        
                    